ON REHEARING
PER CURIAM.
The Supreme Court of Louisiana has determined that the City of Kenner is not granted statutory immunity by the provisions of LSA-R.S. 37:1732(B). This case has been remanded to the 5th Circuit Court of Appeal for “... reconsideration and decision ...” In its motion for summary judgment in the district court and in the presentation of its case before this Court, the City of Kenner contended that it was statutorily immune and that there were no genuine issues of material fact.
Following the Supreme Court’s directive, we shall reconsider this matter at 11:30 a.m. on Thursday, the 12th day of May, 1983. Inasmuch as this case has already been fully orally argued, additional oral arguments are not required; however, supplemental briefs may be filed on or before May 7, 1983.